UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

VIRGINIA AMERICAN MANAGEMENT
COMPANY; CAROL STEWART,                                              No. 98-1278
Claimants-Appellants,

and

MARK CORRIGAN,
Defendant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CR-96-128-H)

Submitted: October 30, 1998

Decided: November 30, 1998

Before MURNAGHAN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert H. Smallenberg, AYERS & STOLTE, Richmond, Virginia,
for Appellants. Janice McKenzie Cole, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, Stephen A. West, Assis-
tant United States Attorney, Kelly Raynetta Thompson, Third-Year
Law Student, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Carol Stewart and Virginia American Management Co. (collec-
tively, "Claimants"), appeal from the district court's orders entering
a final order of forfeiture and denying their motion filed under Fed.
R. Civ. P. 59(e). Following a guilty plea by Mark Corrigan and a spe-
cial verdict finding Corrigan's property forfeitable under 18 U.S.C.A.
§ 982 (West 1994 & Supp. 1998), the district court entered a prelimi-
nary order of forfeiture.1 Pursuant to 21 U.S.C.A. § 853(n)(1) (West
Supp. 1998), the Government published notice of the order and its
intent to dispose of the property. Claimants, contending that they were
the actual owners or had an ownership interest in property subject to
this order, filed a petition seeking to adjudicate their interests under
21 U.S.C.A. § 853(n)(2). Following Claimants' failure to comply with
an order compelling discovery, the district court struck their petition
and entered a final order of forfeiture. On appeal, Claimants assert
that the district court (1) abused its discretion in striking their petition
to adjudicate their interests in property subject to criminal forfeiture
based on their noncompliance with the court's order compelling dis-
covery and in denying their motion for reconsideration; (2) violated
their due process rights by entering a final order of forfeiture without
a hearing; and (3) erred in forfeiting real and personal property in
which they held a property interest. Finding no reversible error, we
affirm.
_________________________________________________________________
1 This order was later amended to substitute subsequently discovered
assets under 21 U.S.C.A. § 853(p) (West Supp. 1998).

                    2
Claimants first assert that striking their petition to adjudicate their
rights in the subject property was too harsh a sanction because they
did not act in bad faith. Claimants contend that counsel was unaware
that the district court compelled them to comply with discovery. They
also assert that the documents requested were not easily accessible.

We review the district court's decision to dismiss an action for fail-
ure to comply with discovery for an abuse of discretion. See Mutual
Fed. Sav. & Loan Ass'n v. Richards & Assocs., Inc. , 872 F.2d 88, 92
(4th Cir. 1989) (stating standard of review). We find no abuse of dis-
cretion here. Although Claimants contend that counsel was unaware
of the court's order, we find that the record suggests otherwise.
Claimants requested two extensions of time from the Government to
file the discovery materials, one of which was in response to a letter
from the Government informing them that if they did not comply the
Government would file a motion to compel. When Claimants did not
respond, the district court entered its order compelling Claimants to
comply and warned them that if they failed to comply, their petition
would be stricken and the property forfeited. Moreover, there is no
evidence in the record that either local or out-of-state counsel kept the
Government or the district court abreast of the alleged difficulties
Claimants had in obtaining the requested discovery materials in the
nearly two months that passed before the Government sought a final
order of forfeiture based on Claimants' noncompliance with discov-
ery. See id. (citing Wilson v. Volkswagen of Am., Inc., 561 F.2d 494,
503-06 (4th Cir. 1977)) (outlining factors court must consider in dis-
missing action for noncompliance with discovery). 2 We therefore find
that the district court properly struck Claimants' petition and entered
the final order of forfeiture.

Claimants also challenge on appeal the district court's order deny-
ing their motion for reconsideration. Although the district court con-
sidered Claimants' motion as one filed under Fed. R. Civ. P. 59(e),
it should have been construed as one filed under Fed. R. Civ. P. 60(b),
because the motion was filed more than ten days after entry of judg-
ment. See Fed. R. Civ. P. 59(e), 60; CNF Constructors, Inc. v. Dono-
_________________________________________________________________
2 Although Claimants only addressed one factor in their brief, whether
the noncomplying party acted in bad faith, we find that the remaining
factors weigh against them as well.

                    3
hor Constr. Co., 57 F.3d 395, 400 (4th Cir. 1995). Where the motion
seeks "reconsideration of legal issues already addressed in an earlier
ruling, the motion `is not authorized by Rule 60(b),'" and rejection of
the motion is not an abuse of discretion. CNF Constructors, Inc., 57
F.3d at 401 & n.2 (quoting United States v. Williams, 674 F.2d 310,
313 (4th Cir. 1982)). Because Claimants' motion sought reconsidera-
tion of the district court's previous legal determination that Claim-
ants' pleading should be stricken because of noncompliance with
discovery, we find that the court did not abuse its discretion in deny-
ing relief. See Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.
1997) (stating standard of review).

Finally, Claimants assert on appeal that their due process rights
were violated because they did not receive a hearing before the prop-
erty was forfeited and that the court erred in forfeiting property
owned by them rather than the criminal defendant named in the final
order of forfeiture. These claims also fail. Had Claimants complied
with the Government's discovery requests and the district court's
motion to compel, Claimants would have had the opportunity to liti-
gate the ownership of the property at a hearing.

Accordingly, we affirm the district court's orders. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4